DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10, 13 and 20 - 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (2003/0094944).
As to claim 1, Suzuki et al. (hereinafter Suzuki) discloses a magnetic sensor comprising an IC chip (10) having a first coil (21); and a magnetic sensor chip (10a) that is disposed on a surface of the IC chip (10) and includes a first magnetic sensor (11) that detects magnetism in a direction of first axis, wherein a planar shape of the IC chip (10) encompasses a planar shape of the magnetic sensor chip (10a), and the first coil (21) has a planar shape including three or more sides (Fig. 1), [0069].

    PNG
    media_image1.png
    635
    585
    media_image1.png
    Greyscale

As to claim 20, Suzuki discloses a magnetic sensor comprising a surface on which a magnetic sensor chip (10) including a first magnetic sensor (11) that detects magnetism in a direction of first axis is disposed; and a first coil (21), wherein a planar shape of the IC chip (10) encompasses a planar shape of the magnetic sensor chip (10), and the first 
As to claim 2, Suzuki discloses that the first coil (21) is, when seen in a cross section along at least one side of the planar shape of the IC chip (10), formed so as to cover a region, in a direction of the one side, of the first magnetic sensor (11).
As to claim 3, Suzuki discloses that the first coil (21) is, when seen in a cross section along at least one side of the planar shape of the IC chip (10), formed so as to cover a region, in a direction of the one side, of the magnetic sensor chip (10).
As to claim 4, Suzuki discloses that a vertical projection line from at least one side of the planar shape of the first coil (21) to the first magnetic sensor (11) traverses the first magnetic sensor (11) in a direction different from the first axis (Fig. 2, 6), [0083].
As to claim 5, Suzuki discloses that a vertical projection line from at least one side of the planar shape of the first coil (21) to the magnetic sensor chip (10) traverses the magnetic sensor chip (10) in a direction different from the first axis (Fig. 2, 6), [0083].
As to claim 6, Suzuki discloses that the IC chip (10) includes a second coil (22), the magnetic sensor chip (10) includes a second magnetic sensor (12) that detects magnetism in a direction of second axis different from the first axis, and the second coil (22) has a planar shape including three or more sides (Fig. 1), [0069].
As to claim 7, Suzuki discloses that the second coil (22) is, when seen in a cross section along at least one side of the planar shape of the IC chip (10a), formed so as to cover a region, in a direction of the one side, of the second magnetic sensor (12).
As to claim 22, Suzuki discloses that the a second coil (22), wherein the magnetic sensor chip (10) includes a second magnetic sensor (12) that detects magnetism in a direction of second axis, and the second coil (22) has a planar shape including three or more sides, and is, when seen in a cross section along at least one side of the planar shape, formed so as to cover a region, in a direction of the one side, of the second magnetic sensor (12) (Fig. 1, [0069]).
As to claims 8 and 23, Suzuki discloses that the second coil (22) is, when seen in the cross section along at least one side of the planar shape of the IC chip (10a), formed so as to cover a region, in the direction of the one side, of the magnetic sensor chip (10).
As to claim 9, Suzuki discloses that a vertical projection line from at least one side of the planar shape of the second coil (22) to the second magnetic sensor (12) traverses the second magnetic sensor (12) in a direction different from the second axis (Fig. 1).
As to claim 10, Suzuki discloses that a vertical projection line from at least one side of the planar shape of the second coil (22) to the magnetic sensor chip (10a) traverses the magnetic sensor chip (10a) in a direction different from the second axis (Fig. 1).
As to claim 13, Suzuki discloses that the first coil (21) and the second coil (22) are disposed so that a resultant magnetic field of a magnetic field generated from the first coil and a magnetic field generated from the second coil is generated in a direction parallel to the surface of the IC chip (10a) and different from the first axis and the second axis (Fig. 1).
As to claim 21, Suzuki discloses that the first coil (21) is, when seen in a cross section along at least one side of the planar shape, formed so as to cover a region, in the direction of the one side, of the magnetic sensor chip (10b, 10c).

Allowable Subject Matter
Claims 11 – 12, 14 – 19 and 24 -25, 
As to claim 11, the prior art fails to show a vertical projection line from at least one side of the planar shape of the first coil to the first magnetic sensor traverses the first magnetic sensor in a direction different from the first axis and the second axis, and the vertical projection line from the at least one side of the planar shape of the second coil to the second magnetic sensor traverses the second magnetic sensor in a direction different from the first axis and the second axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 12, the prior art fails to show a vertical projection line from at least one side of the planar shape of the first coil to the magnetic sensor chip traverses the magnetic sensor chip in a direction different from the first axis and the second axis, and the vertical projection line from the at least one side of the planar shape of the second coil to the magnetic sensor chip traverses the magnetic sensor chip in a direction different from the first axis and the second axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 14 - 19, the prior art fails to show that the IC chip includes a third coil, the magnetic sensor chip includes a third magnetic sensor that detects magnetism in a direction of third axis orthogonal to the 
As to claims 24 - 25, the prior art fails to show a third coil, wherein the magnetic sensor chip includes a third magnetic sensor that detects magnetism in a direction of third axis, the third coil has a planar shape including three or more sides, and a vertical projection of the third coil to the magnetic sensor chip includes an entire region of the third magnetic sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
OKUTSU et al. (20200326390) is cited for its disclosure of an object is to provide a magnetic sensor module that suppresses a size of a magnetic sensor chip while applying a uniform calibration magnetic field to a magneto-resistive element.
Franke (20200241083) is cited for its disclosure of a sensor device comprising a laterally arranged double coil with a first coil and a second coil, wherein first windings of the first coil and second windings of the second coil are arranged in a spiral shape.
Latham et al. (20180340986) is cited for its disclosure of a magnetic field sensor includes at least one coil responsive to an AC coil drive signal; at least one magnetic field sensing element responsive to a sensing element drive signal and configured to detect a directly coupled magnetic field generated by the at least one coil and to generate a magnetic field signal in response to the directly coupled magnetic field.
Kluge et al. (10,845,215) is cited for its disclosure of an inductive position sensor configured to determine a position of a target device, comprising at least one receiving coil arranged to receive a magnetic field and an inner transmitting coil winding and an outer transmitting coil winding arranged to generate said magnetic field.
Sato et al. (7,187,167) is cited for its disclosure of a single chip are formed a plurality of magnetoresistance effect elements provided with pinned layers having fixed magnetization axes in the directions that cross each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REENA AURORA/         Primary Examiner, Art Unit 2858